Name: Commission Regulation (EEC) No 3354/87 of 6 November 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 87 Official Journal of the European Communities No L 317/37 COMMISSION REGULATION (EEC) No 3354/87 of 6 November 1987 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3289/87 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 827/87 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 16 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 168 , 27. 6 . 1987, p. 22 . (4) OJ No L 309, 31 . 10 . 1987, p . 83 . 0 OJ No L 261 , 26 . 9 . 1978 , p . 5 . ( «) OJ No L 80, 24 . 3 . 1987, p. 6. No L 317/38 Official Journal of the European Communities 7. 11 . 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR, CR, CO France AU, AR, AO, CU, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CR, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Hindquarter price straight cut (') pistola cut (*) AU2 299,791 359,749 374,739 AU3 295,673 354,808 369,591 AR2 298,381 358,057 372,976 AR3 294,106 352,927 367,633 A02 283,566 340,279 354,458 A03 279,257 335,108 349,071 CU2 317,059 380,471 396,324 CU3 312,704 375,245 390,880 CU4 303,993 364,792 379,991 CR3 295,078 354,094 368,848 CR4 286,500 343,800 358,125 C03 275,818 330,982 344,773 (') Conversion coefficient 1,20 . (2) Conversion coefficient 1,25 .